United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1381
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Floyd Neal,                              *     [UNPUBLISHED]
                                         *
              Appellant.                 *
                                    ___________

                            Submitted: October 7, 1999

                                Filed: October 28, 1999
                                    ___________

Before WOLLMAN, Chief Judge, FLOYD R. GIBSON, and RICHARD S. ARNOLD,
      Circuit Judges.
                              ___________

PER CURIAM.

      Floyd Neal pleaded guilty to conspiring to distribute cocaine base, in violation
of 21 U.S.C. § 846. On appeal, counsel filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), suggesting that the district court1 incorrectly applied U.S.
Sentencing Guidelines Manual § 4B1.1 (1998) in calculating Neal’s base offense level



      1
        The Honorable Michael J. Melloy, Chief Judge, United States District Court
for the Northern District of Iowa.
and erred in denying his downward-departure motion based on his age and physical
condition.

       We conclude that the district court properly sentenced Neal under section 4B1.1
as a career offender, as the record demonstrates that he commenced the instant offense
in January 1996 and had been incarcerated during the preceding fifteen-year period for
at least two prior qualifying felony convictions. See United States v. Jones, 87 F.3d
247, 248 (8th Cir.) (per curiam), cert. denied, 519 U.S. 956 (1996). Because the record
demonstrates that the district court’s refusal to depart downward based on Neal’s age
and physical condition was an exercise of discretion, we conclude that the denial of
such a departure is unreviewable. See United States v. Kessler, 48 F.3d 1064, 1065
(8th Cir. 1995).

       In accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we have reviewed
the record for any nonfrivolous issues and have found none. We grant counsel’s
motion to withdraw.

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-